Citation Nr: 9935403	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1974 to April 
1975 and from July 1980 to July 1984.  This appeal comes to 
the Board of Veterans' Appeals (Board) from May 1997 and May 
1998 RO rating decisions that increased the evaluation for 
the low back condition from zero to 20 percent.

In the presentation of November 16, 1999, the veteran raises 
the issue of service connection for a left shoulder 
disability secondary to the service-connected back 
disability.  The Board notes references to this disability in 
the VA examination report of March 1997 and an outpatient 
treatment record of December 1996.  This claim is referred to 
the RO for appropriate action.


REMAND

A review of the evidence in the veteran's claims folder shows 
that VA medical reports of a CT (computed tomography) of the 
lumbar spine in October 1998 and of a neurological evaluation 
in May 1999 which are relevant to the veteran's claim for a 
higher rating for his low back condition have not been 
reviewed by the RO.  Nor does the record show that the 
veteran or his representative have waived initial 
consideration of this evidence by the RO.  Due process 
requires that the RO consider all records and provide the 
veteran with a related supplemental statement of the case.  
38 C.F.R. § 20.1304(c) (1999).

The veteran maintains that his low back condition produces 
pain and functional impairment, and that his VA medical 
examination in March 1998 was inadequate to determine the 
functional impairment produced by his low back condition.  VA 
has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of his low back disability.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  

The Court held that a diagnostic code based on limitation of 
motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
(1999) does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including flare-ups.  The Court remanded the case to the 
Board to obtain a medical evaluation that addressed whether 
pain significantly limits functional ability during flare-ups 
or when the joint is used repeatedly over a period of time.  
The Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination.  In the judgment of the 
Board, the report of the veteran's March 1998 is inadequate 
to determine the veteran's functional impairment due to low 
back pain.


In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disorder.  
The examiner should express an opinion on 
the severity of the low back disorder, 
including any functional impairment 
caused by pain or weakness.  
Specifically, the examiner should express 
an opinion as to whether or not there is 
severe painful motion or weakness since 
with regard to the low back condition.  
The examiner should be asked whether pain 
or weakness significantly limits 
functional ability during flare-ups or 
when the low back is used repeatedly over 
a period of time.  The examiner should 
also be asked to determine whether the 
low back exhibits weakened movement, 
excess fatigability or incoordination; if 
feasible, these determinations should be 
expressed in terms of additional range-
of-motion loss due to any weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
support the opinions by discussing 
medical principles as applied to specific 
medical evidence in this case.  In order 
to assist the examiner in providing the 
requested information, the claims folder 
should be made available to the physician 
and reviewed prior to the examination.

2.  After the above development, the RO 
should review the veteran's claim.  This 
review should include consideration of 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1999).  If all of the requested 
benefit is not granted, a supplemental 
statement of the case should be provided 
to the veteran and his representative, 
covering all evidence received since the 
issuance of the previous supplemental 
statement of the case.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












